Citation Nr: 1414347	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-46 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In June 2012, the Board reopened the previously denied claim for service connection and remanded the matter, under a merits analysis, for additional development.   


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested in the first postservice year, and such disability is not otherwise shown to be related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By November 2008 and February 2009 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in January 2009, February 2009, and July 2011 and sought an addendum opinion that was received in July 2012.  The examinations and opinion are (cumulatively) adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that his current bilateral hearing loss was caused by exposure to acoustic trauma during military service.  His service records confirm his military occupational specialty was a radio relay and carrier attendant, and he served with an infantry division, and thus he was likely exposed to substantial levels of hazardous noise in service.  It is not in dispute that he was exposed to noise trauma in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to hearing loss.  On July 1968 service separation examination, the audiometric findings were within normal limits bilaterally (all thresholds between 0 and 10 decibels).  On a report of medical history associated with service separation examination, the Veteran denied any history of hearing loss.

Postservice treatment records include VA and private treatment records through the present.  The postservice treatment records indicate that the Veteran first complained in September 1978 that he had lost the ability to hear high frequency sounds.  On VA examination at that time, audiometric findings reflected speech reception thresholds of 8 decibels in the right ear and 12 decibels in the left ear.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right
10
10
5
40
50
Left
10
10
0
n/a
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  There was no discussion regarding the etiology of the bilateral hearing loss.

On November 2000 VA treatment, the Veteran was evaluated as a new patient.  He reported a past medical history of a [mini] stroke with hearing loss in the left ear.  On review of systems, there was no history of hearing loss reported.  On physical examination, gross hearing was noted to be intact.

On July 2001 VA treatment, the Veteran was noted to have "lost his hearing in the left ear since his last TIA" [transient ischemic attack, or "mini stroke"].  On June 2003 VA treatment, the Veteran complained of a "sputtering" in his left ear.  He complained of chronic hearing loss due to a cardiovascular accident two years earlier, as well as chronic tinnitus.  Decreased hearing was noted in the left ear on physical examination.  The assessments included chronic tinnitus status post cardiovascular accident with deficit hearing loss.

On August 2003 VA treatment, the clinical history was noted to include a cardiovascular accident two years earlier with hearing loss.  An MRI scan of the brain and the internal auditory canals showed no abnormalities at or adjacent to either internal auditory canal.  On February 2004 VA treatment, the Veteran was noted to have a history of cardiovascular accident with left sided hearing loss.  On review of symptoms, no hearing loss was reported.  

On March 2006 VA audiology treatment, the Veteran reported that he "suddenly lost the hearing in his left ear about 4 years ago".  He reported that he was evaluated by his family doctor at the time and was told he may have experienced a mini stroke.  He reported noticing a gradually progressive loss in his right ear.  He reported that he was exposed to explosions from mortars and grenades during combat duty in Vietnam 40 years earlier.  He also reported that his vehicle drove over a mine in service and he experienced bleeding from his ears and nose and ringing in his left ear following the explosion.  He reported that hearing loss had been detected in service.  Audiometric test results indicated normal hearing to 1500 Hertz dropping to a moderate sensorineural hearing loss at 2000 Hertz and moderately-severe loss from 3000 to 8000 Hertz in the right ear, and a moderately severe flat sensorineural hearing loss from 250 to 8000 Hertz in the left ear.  Speech discrimination ability was excellent in the right ear and very poor in the left ear.  The Veteran was advised to contact the RO to initiate a VA examination "for a possible service connected disability for impaired hearing".

In a May 2006 statement, the Veteran contended that he had experienced loss of hearing and ringing in the left ear since hitting a road mine and a grenade attack in Vietnam.  He reported that these complaints were noted upon his exit from service at Fort Dix.  In a later May 2006 statement, the Veteran contended that when he served in Vietnam for nearly 4 years, he was attached to the 9th Infantry Division which was "continuously being mortared and rocketed".  He stated that he was knocked down by a grenade and hit a 25-kilo road mine during service.

In July 2006, the Veteran submitted a copy of a January 1965 newsletter article verifying that he was one of two servicemen targeted in an unsuccessful grenade attack, in which they were approached from behind on a bicycle while walking unarmed.  The article states that the two Vietnamese individuals on the bicycle passed within approximately four feet of the servicemen and dropped a grenade (believed to be a concussion type grenade) in front of them.  The article describes how the Veteran attempted to run across the street but stumbled on the curb, and he was about to get up when the grenade went off.  The article indicates that the Veteran was not injured by the blast. 

On September 2006 VA examination, neither the claims file nor the medical records were available for review.  The Veteran complained of tinnitus and being "completely deaf" in the left ear.  He reported difficulty hearing in crowds and understanding speech.  He reported that he spent 4 years in Vietnam, during which time a mine blew up right beside him and he was exposed to a land mine and other types of explosives; he reported having bleeding from his ears at that time.  Post-service, he reported working as a plant engineer at the Singer plant for 22 years, which he reported was not a loud area.  The examiner stated that the puretone audiometric test results were not considered adequate for rating purposes, with only fair to poor reliability especially for the left ear.  The examiner suggested that the Veteran needed to be re-evaluated by another audiologist at a different facility prior to any determination.

On November 2006 VA ENT clinic treatment, the Veteran was diagnosed with sensorineural hearing loss which was stable with the help of a hearing aid.

In a December 2006 statement, the Veteran stated that the loss of his hearing was the main reason he could not seek employment.  He contended that he failed his hearing test upon being discharged at Fort Dix in July 1968 and he was going to be detained for further testing, but he asked to be allowed to go home.  He stated that he did have tests done in Columbia within one year after service and again failed the hearing tests.  He stated that he was exposed to a roadside mine and a "percussion grenade" in service, and he completely lost the hearing in his left ear in 2001. 

On April 2007 VA audiology treatment, the Veteran reported that he initially wore his hearing aid "a good bit" but he had stopped wearing it when he felt that it did not make things more "legible"; he reported that he had not returned to the clinic at any time for adjustments or reprogramming.  Audiometric test results indicated right ear hearing within normal limits from 250 to 1500 Hertz, sloping to a moderate loss at 2000 to 4000 Hertz, sloping to a severe loss at 8000 Hertz; and left ear hearing at a severe loss from 250 to 500 Hertz, rising to a moderately severe loss from 1000 to 8000 Hertz.  Speech discrimination was excellent in the right ear and very poor in the left ear.  No significant changes were noted in the puretone results with the exception of a 10-decibel decrease at 2000 Hertz in the left ear. 

On January 2009 VA examination, the examiner noted that the claims file and medical records had not been requested by the RO.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right
15
15
60
65
65
Left
70
70
70
60
60

The average puretone threshold was 51.25 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 32 percent in the left ear.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear, and severe to moderately severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing difficulty had significant effects on his occupation but no effects on his usual daily activities.  No medical opinion was requested regarding etiology. 

In a January 2009 statement, the Veteran's wife described the problems caused by the Veteran's hearing loss, such as no longer going to see movies together, having difficulty holding a conversation in a restaurant, turning the television up too loud, and difficulty hearing people at social functions.

Private records were received from Anderson Eye and Ear Associates in January 2009.  The records reflect that on June 2000 private treatment, the Veteran complained of decreased hearing and reported that both ears had been "stopped up" for months.  The impression was of a left unilateral sensorineural hearing loss.  The treating physician noted, "Apparently he was hearing pretty well equally from both ears until just recently and then noted significant decrease in the left ear.  Did not come on briefly suddenly but he has noted quite a change fairly recently.  He said over a matter of several hours his hearing left him in the left ear and he was given steroids and that did not do much good for him".  A July 2000 cranial MRI showed the internal auditory canals to be within normal limits.  On follow-up treatment one week later, the Veteran's hearing was slightly worse in the low frequencies.  On further follow-up treatment in late July 2000, the hearing in the left ear was still "down" but was "just a little bit better".

On February 2009 VA examination, the Veteran complained of bilateral hearing loss and difficulty understanding others with background noise present.  He reported serving as a radio relayman and carrier operator in service, in addition to three and a half years in combat in Vietnam.  He reported working as a farmer and attending college prior to service; his post-service employment included working in a yarn plant's spooler room for 1.5 years, in maintenance and security for the Singer company for 22 years, in self-employment in metal plating for 12 years, and in real estate.  He reported that, while serving in Vietnam, his jeep ran over a land mine resulting in blood from both ears; the examiner noted that a possible stroke was reported in 2000 resulting in a loss of hearing in the left ear. 

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right
35
30
70
65
65
Left
80
75
65
65
65

The average puretone threshold was 57.5 decibels in the right ear and 67.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 4 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, mild to severe.  The examiner opined, based on a review of the claims file, that the Veteran "may present significant non-military noise trauma in metal plating (self-employment) for 12 years, and plant noise exposure".  The examiner noted that the medical history is significant for possible stroke with sudden left ear hearing loss in 2000, with a quintuple bypass completed in 2002.  The examiner noted that combat noise trauma was reported in Vietnam, yet the Veteran's service exit audiogram was normal bilaterally.  The examiner therefore opined that the Veteran's bilateral hearing loss is not caused by or the result of noise trauma during military service. 

In July 2009, the RO requested any records of a hearing examination from the Columbia VA medical center performed in 1969.  However, an August 2009 response from the medical center indicated that no records were found for the Veteran from 1969 after all retirement logs and records were checked.  An August 2009 memorandum regarding the unavailability of federal records reflected the negative response.

In an October 2009 statement, the Veteran stated that he had his hearing tested at the Columbia VA medical center "within six months" after his separation from service.  He stated that he was told he had a substantial loss of hearing and was given a form to apply for compensation for hearing disability, though he did not submit the application.  In a September 2010 statement, the Veteran stated that he had a VA hearing exam "immediately after discharge" in Columbia.

On July 2011 VA examination, the examiner reviewed the claims file as well as the January and February 2009 VA examinations.  The examiner noted that a June 1962 service entrance exam and a June 1968 service separation exam indicated normal hearing in both ears in the ratable frequency ranges.  The Veteran reported significant military noise exposure including combat in Vietnam and serving as a radio relayman and a carrier operator.  Post-service, he reported attending college, working on plant spool equipment for 1.5 years, working in security and maintenance for the Singer company for 22 years, and working in a metal plant for 12 years with limited noise and use of hearing protection when required.  He reported recreational noise exposure including some lawn equipment use without hearing protection and some hunting but he denied ever discharging a weapon.  The examiner noted a history of possible stroke in 2000 with questions regarding the findings from the treating ENT, followed by a heart bypass in 2005.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right
15
15
70
70
60
Left
65
65
55
55
60

The average puretone threshold was 53.75 decibels in the right ear and 58.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and too unreliable to score in the left ear.  The examiner explained that the word recognition score for the left ear with effective asking was inconsistent at several levels and not reliable for scoring.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear, and moderately severe to moderately severe sensorineural hearing loss in the left ear.  Notably, the examiner opined that the Veteran's [service-connected] tinnitus is as likely as not a symptom associated with his hearing loss.  The examiner opined that the hearing loss disability had significant effects on the Veteran's occupational activities.  The examiner noted that the entire claims file was reviewed with specific interest placed on the Veteran's STRs: both entrance and separation examinations revealed normal pure tone thresholds in both ears in the ratable frequency range.  The examiner found that the Veteran's occupational history as it pertains to noise exposure "is somewhat unclear", noting that the given occupational places of work (spool plant and metal plant) would support some level of intermittent noise exposure; the examiner also noted the history of some recreational noise exposure without the regular use of hearing protection.  The examiner noted the reported history of sudden onset hearing loss in the left ear in 2000 which "may be associated with a stroke" that was managed by ENT and neurology specialists, although the Veteran disputed the etiology of the hearing loss at that time.  The examiner opined, "Based on the Veteran's entrance and separation exams being within the normal ranges bilaterally and the above described potential contributing factors related to hearing loss, it is my opinion that the Veteran's current hearing loss is less likely as not (less than 50/50 probability) linked to his military noise exposure.  The literature does not support a delayed onset hearing loss from noise exposure."  

At the April 2012 Travel Board hearing, the Veteran testified that he was exposed to noise trauma in service from mortars, rocket fire, and a percussion grenade while serving in Vietnam.  He testified that after the percussion grenade went off nearby and knocked him down, he was experienced ringing in his ears and "an echo sound" in his ears for three or four days; he described what sounded like somebody talking in a tunnel, after which his hearing returned to normal.  He testified that he was under several mortar attacks and around a lot of gunfire.  He testified that he served in Vietnam from 1964 to 1968 with the military advisory command in a combat status, and he was never issued hearing protection.  He testified that at the time of his separation from service, he failed the hearing test and was told to go to the Columbia VA Medical Center within three to four months for further testing.  He testified that he had his hearing tested at the Columbia VAMC in 1969, within four and a half to five months of separating from service, and he was given a form to submit for compensation for hearing loss, although he never submitted it.  He testified that his employment after service was mostly office work and management with very little noise exposure.  He testified that his hearing has been tested several times at the Augusta VAMC and he was told every time that he should file a claim for hearing loss.  He testified that during the July 2011 VA examination, he could not understand the words he was asked to repeat, although the examiner did not believe him.  

Based on the above findings, in a June 2012 decision the Board reopened the claim of service connection for bilateral hearing loss and remanded it for additional development. 

On remand, the Board noted the Veteran's statements and testimony that he underwent a hearing test at the VA Medical Center in Columbia, South Carolina within six months of his separation from service.  The Board instructed that any available outpatient treatment records for the Veteran from 1968 be requested from that facility.  In a June 2012 response, the records department from the Columbia VA Medical Center indicated that old retired logs and old card files were checked for both that facility and the Gore Clinic, and nothing was found during the dates requested or even close to that time period.  A July 2012 memorandum in the claims file includes a formal finding regarding the unavailability of Columbia VA medical center records from 1968.

In a July 2012 addendum opinion, the July 2011 VA examiner noted the Board's instruction that he provide clarification regarding how the Veteran's hearing loss is not service related if his tinnitus is, considering that previous examinations noted the tinnitus to be at least as likely as not a symptom associated with hearing loss.  The examiner opined that the audiologic records are the primary evidence on which he can opine that the Veteran's hearing loss is not service connected, as normal hearing sensitivity was obtained both at entrance and separation from service.  The examiner noted that tinnitus can be associated with hearing loss and is commonly reported by those with a hearing loss.  The examiner also noted that there are cases where there is reported tinnitus without the presence or complaint of hearing loss.  The examiner noted a study by Kochkin, Tyler, and Born estimating the prevalence of tinnitus in the United States, based on a nationally representative sample of more than 46,000 households, to be at 29.7 million people.  The examiner noted that although tinnitus is generally reported to be highly correlated with hearing loss, surprisingly some 44 percent of respondents to the study (representing approximately 12.95 million Americans) reported no hearing loss.  The examiner therefore opined that the Veteran's bilateral hearing loss is less likely as not related to military noise exposure and most likely related to post-military noise trauma.  The examiner noted that the Veteran's tinnitus, although service connected, cannot be directly attributable to a hearing loss, as noise trauma alone can produce tinnitus without the presence of a documentable hearing loss.

In an August 2012 statement, the Veteran contended that he was not able to get an appointment scheduled for a hearing test at the Columbia VA Medical Center until early 1969, and he requested that the records be searched for any such test administered to him in January 1969.  However, the Board notes that the RO already requested any records of a hearing examination from the Columbia VA Medical Center performed in 1969; as noted above, an August 2009 response from the medical center indicated that no records were found for the Veteran from 1969 after all retirement logs and records were checked, and an August 2009 memorandum regarding the unavailability of federal records reflected the negative response. 

The Veteran has stated that his hearing loss had its onset in service.  As noted above, a veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like hearing loss, his statements that he has had hearing loss ever since service are not credible.  Significantly, the STRs are entirely silent for any complaints or findings regarding the ears or hearing loss; thus, his recollection of hearing loss in service is contradicted by the contemporaneous clinical records that are notably absent of any such findings.  

The Board further observes that the Veteran's first complaints of left ear hearing loss in the medical evidence occurred in September 1978 (10 years after separation from service).  Significantly, this approximately 10-year period between separation from service and the initial post-service complaint of hearing loss is, of itself, highly probative evidence against the Veteran's claim and against the credibility of his contention that hearing loss began in service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

It is not in dispute that the Veteran now has bilateral hearing loss.  The hearing loss (by VA standards) was confirmed by VA audiometry (including speech discrimination score).  However, such disability is not shown to have been manifested in service.  Therefore, service connection on the basis that this disability became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112 or § 1137), is not warranted.  

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the reports of the February 2009 and July 2011 VA examinations and the July 2012 addendum opinion.  The Board finds the VA examiners' opinions to be entitled to great probative weight, as they took into account a complete review of the Veteran's entire medical history and statements included in the claims file, full audiometric/audiological evaluation, and provided full rationale for the conclusions reached, citing to the fact that there was no evidence of hearing loss in service or within one year after separation from service.  Having found the Veteran's statements that his bilateral hearing loss disability had its onset in service not credible (because such statements are inconsistent with the earlier evidence of record), and because there is no other competent evidence to the contrary, the Board finds the VA examiners' February 2009, July 2011, and July 2012 opinions to be persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, service connection for bilateral hearing loss must be denied.


ORDER

The appeal is denied.




____________________________________________
Alan S. Peevy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


